Citation Nr: 1829087	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-24 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos and/or herbicides.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for a headache disability.

7.  Entitlement to service connection for a disability manifested by facial discoloration, vision problems and eye stress.

8.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In May 2016, the Board reopened the issues of entitlement to service connection for a disability manifested by fascial discoloration, vision problems and eye stress, entitlement to service connection for a headache disability, and entitlement to service connection for a low back disability and remanded all the issues listed on the title page for further development.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran was not exposed to herbicides or asbestos while in-service.

2.  Diabetes was not shown in active service or for many years thereafter, and the medical evidence of record weighs against the claim.  

2.  IHD was not shown in active service or for many years thereafter, and the medical evidence of record weighs against the claim.  

3.  COPD was not shown in active service or for many years thereafter, and the medical evidence of record weighs against the claim.

4.  There is no competent evidence showing that the Veteran has ever been diagnosed with a TBI.

5.  There is no competent evidence showing that the Veteran has ever been diagnosed with vertigo.

6.  Headaches were not shown in active service or for many years thereafter, and the medical evidence of record weighs against the claim.  

7.  There is no competent evidence showing that the Veteran has ever been diagnosed with facial discoloration.

8.  There is no competent evidence showing that the Veteran has ever been diagnosed with eye stress.

9.  Cataracts were not shown in active service or for many years thereafter, and the medical evidence of record weighs against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, to include as due to exposure to herbicides in-service, have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for IHD, to include as due to exposure to herbicides in-service, have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 

3.  The criteria for service connection for COPD, to include as due to exposure to herbicides, asbestos, and/or dust,  have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304  (2017).

4.  The criteria for service connection for TBI have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

5.  The criteria for service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

6.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for service connection for a disability manifested by facial discoloration, vision problems and eye stress have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist in regards to the issues decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Additionally, there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided herein; consequently, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Furthermore, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure, including IHD.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  For the purposes of this presumption, IHD is defined as including, but not limited to, myocardial infarctions, atherosclerotic cardiovascular disease including coronary artery disease (CAD) and coronary bypass surgery, and stable, unstable, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, diseases on the presumptive list such as IHD will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era), specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the current matter, the Veteran has claimed service in the Republic of Vietnam during the Vietnam Era. 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  



Factual Background

The Veteran's service treatment records (STRs) indicated he had a normal entrance examination.  In September 1965, a report of medical examination did not find any symptoms or complaints regarding the Veteran's eye, vision, headaches, head injury, or pulmonary or endocrine system.  A scar was noted over the Veteran's right eye.  His vision was noted to be 20/20 in both eyes.  In his report of medical history, the Veteran indicated he had a prior history positive for high blood pressure, which he reported as a single episode of elevated blood pressure when he was 17 years old.  

In June 1967, a STR reported that the Veteran had been admitted with a diagnosis of diplopia.  The Veteran stated he had been struck in the right eye on a prior evening by a fist blow and had experienced diplopia since that time.  His physical examination was normal, except for the finding of vision without correction of 20/15 in both eyes.  His ocular muscle examination revealed right hypertrophia at near and distance.  Diplopia was present.  Forced duction did not show any limitation of motion.  His ophthalmoscopic examination was normal.  Laboratory examinations of urinalysis and blood tests were normal.  X-rays of his orbits failed to disclose any orbital floor fractures, but did reveal a fracture of the inferior orbital rim on the left.  The ecchymosis and edema of the lids had almost cleared after 12 days of observation.  No active treatment was indicated.

In November 1967, a STR reported that the Veteran had been admitted in June 1967 to the sick list due to a diagnosis of diplopia after being struck in the right eye.  He was noted to have been restricted to limited duty for four months, at which time he was returned to full duty as he was found to have normal binocular vision in the normal functional range of visual fields.  

An October 1969 separation examination did not find or report any symptoms or complaints regarding the Veteran's eye, vision, headaches, head injury, or pulmonary or endocrine system.  His vision was noted as 20/25 in his right eye and 20/20 in his left eye.  His field of vision was normal.  No significant medical history was noted.

The Veteran's military personnel record indicated the Veteran was transferred to Naval Hospital in Oakland, California in June 1967.  In July 1967, the Veteran was transferred to the Naval Station on Treasure Island in San Francisco for 4 months limited duty.  In July 1967, the Veteran signed a statement of patient which indicated he was informed of the findings of the July 13, 1967, medical board which noted his condition to be fit for duty and that he be returned to 4 months limited duty and that he did not desire to submit a statement in rebuttal.  In August 1967, the Veteran was transferred to the San Francisco Naval Shipyard.  In November 1967, the Veteran was transferred to the Naval Hospital for a medical board review.  In December 1967, the Veteran was transferred from the Naval Hospital to the San Francisco Bay Naval Shipyard and returned to full duty.  In December 1967, the Veteran signed a statement of patient which indicated he was informed of the findings of the December 1, 1967, medical board which noted his condition to be fit for duty and that he did not desire to submit a statement in rebuttal.  In October 1968, he next was transferred to the U.S.S. Oriskany.  

A December 1984 private medical record indicated the Veteran had chest-pain of undetermined etiology, status post coronary artery bypass.  Upon examination, his chest was clear and his heart had a regular rhythm.

A June 1985 private medical record indicated the Veteran's past medical history was negative except for chronic low back pain.  A chest X-ray was reported as normal. 

In July 2003, a VA medical record (VAMC) record indicated the Veteran reported a past medical history positive for a head injury.  He denied headaches, dizziness, visual changes, eye pain or discharge.  He denied hearing loss of ringing in his ears.  He denied cough, congestion, asthma, bronchitis, or pneumonia.  He denied shortness of breath or chest pain.  He denied any chest palpitations, angina, or circulatory disorders.  

In December 2003, a VAMC record indicated the Veteran presented for a comprehensive eye examination.  No visual complaints were noted.  He reported being interested in refractive surgery.  He reported he had been struck by a metal bat to the forehead with complete vision loss for 2 months and then suffering diplopia for 6 months afterwards.  The condition was noted to be fully resolved.  He reported that he had been told he had swelling in the back of his eyes which caused temporary vision loss.  His vision was noted to be 20/25 in his right eye and 20/16 in his left eye.  His assessment was good ocular health in both eyes and presbyopia.  He was referred for refractive surgery consultation.   

A January 2005 VAMC provider note indicated the Veteran reported for evaluation.  He denied headaches, chest pain or discomfort.  He was noted to be a past user of tobacco products.  

In February 2006, a VAMC provider note indicated the Veteran presented for follow-up.  The Veteran denied headaches, vision changes, hearing loss or tinnitus, rhinorrhea, sneezing, nasal congestion, oral changes, dental problems, or sore throat.  The Veteran denied cough, wheezing, asthma, pneumonia or shortness of breath.  He also denied palpitations, chest pain, orthopnea, circulatory disorder, and history of coronary artery disease.

A February 2007 VAMC outpatient note indicated the Veteran had a 30 plus pack a year history of smoking, which he quit in 1992.  He denied headaches or vision changes.  He denied cough, wheezing, or shortness of breath.  He was diagnosed with acute bronchitis.  

In March 2008, a VAMC record indicated the Veteran reported with a cough, present for the prior 8 days.  He denied headaches and shortness of breath.  

In September 2008, a VAMC medical record indicated the Veteran presented for follow-up. He denied headaches, cough, wheezing, and shortness of breath.  

In January 2009, a VAMC record reported the Veteran denied headaches, cough, wheezing, and shortness of breath.  

A December 2010 private medical record indicated the Veteran presented with chest pain and underwent a left heart catherization and right femoral angiography with percutaneous intervention.  He denied headache, shortness of breath, and no cough.  

A December 2010 VAMC record indicated the Veteran reported having hospitalization from December 19 to December 21 for chest pain which resulted in his having a cardiac stent implanted.  

A February 2011 VAMC record indicated the Veteran was a smoker of 3-4 packs per day beginning when he was in his 20s.  He reported quitting smoking 19 years prior.  A CT scan of his brain indicated an unremarkable scan.  The Veteran reported generalized weakness with chills and dizziness and headaches.  

In April 2011, a VAMC record indicated the Veteran's blood laboratory results showed he was just inside the diabetic range.  He was told he could be managed with diet and/or exercise, or could begin taking medication.  

In April 2011, a VAMC record indicated the Veteran had a history of coronary artery disease (CAD) and had a prior stent placement.  The Veteran reported a history of smoking since age 8 until age 43.  

In April 2011, the Veteran submitted a statement in support of his claim which indicated that while in-service he was assaulted and hit with a blunt object - identified as a full alcohol bottle.  He reported that he was treated for a severe head injury from the blow to the head and remained hospitalized until December 1967.  He reported having been blind for 4 months and having diplopia for another 2 months.  He stated he had recurring headaches since that time.

In August 2011, a VAMC primary care outpatient note indicated the Veteran began smoking at age 8 and continued until age 43.  It was noted the Veteran reported a significant smoking history and stated he had always had some baseline dyspnea.  He was assessed with dyspnea which was likely COPD.  

In August 2011, the Veteran submitted a statement which indicated he was told by his treating physician after his in-service assault that he may experience headaches for a period of time after the swelling went down and that the headaches could persist at times based on the injury he had.  He stated his headaches come and go and that he had learned to live with them.  He also reported a blackness under his eyes.  He stated his headaches are behind his eyes and persist.  

In September 2011, a VA examination regarding the Veteran's eyes indicated the Veteran had been diagnosed with right hypertrophia with abnormal inferior rectus motility secondary to trauma in 1967.  He was also noted to have dermatochalasis status post bilateral upper lid blepharoplasty.  The Veteran reported an injury to his central forehead when he was struck with a bottle.  He stated his vision went completely black for two months.  Once his vision recovered, he reported diplopia for 4 months.  He reported that since that time, he experienced intermittent headaches approximately once a week.  He reported no further episodes of diplopia.  He reported excessive lid skin after the swelling went down and had a surgery to remove the skin a year prior.  He reported occasional dryness and tearing.  His uncorrected distance vision was 20/100 in the right eye and 20/200 in the left.  His uncorrected near vision in the right and left was 20/100.  Corrected, his vision was 20/40 or better in both distance and near vision.  His pupils were round and reactive to light and not pupillary defect was present.  Diplopia was not found.  Cataracts, which were age related, were found on his lenses.  The examiner found that facial discoloration, vision problems, and eye stress were found to be less likely than not related to the Veteran's in-service injury.  The examiner found that the Veteran's right hypertropia with associated mobility abnormality was noted initially and then resolved over the course of several months.  His vision remained at 20/15 bilaterally and that currently, the Veteran displayed full ocular mobility with no external periorbital abnormality or disfigurement with corrected vision of 20/20 bilaterally.  

In October 2011, a pulmonary function test indicated the Veteran had mild COPD.  He was offered inhalers to help with his symptoms.

In December 2011, the Veteran submitted a statement which indicated that he had been aboard a ship while in-service and had been flown to Vietnam to retrieve mail.  He stated he had been in-country in Vietnam twice for mail for a period lasting 3 to 5 hours.

In January 2012, a VAMC record indicated the Veteran was on medication for COPD and noted that his breathing had improved, but that he continued to have intermittent shortness of breath.  He reported intermittent headaches since a direct blow to the head.  He was noted to have begun smoking at age 8 with a 2 pack per day habit until age 43.  

In March 2012, a VA examination found the Veteran to have been diagnosed with diabetes in April 2011.  His diabetes was managed with a restricted diet and did not require regulation of activities.  He required to visit his diabetic care provider less than 2 times a month.  He did not have any other conditions which were at least as likely as not related to diabetes.  

A concurrent VA examination of the Veteran's heart found him to have ischemic heart disease, which had been diagnosed in December 2010.  He was found to have taken medication for the condition.  

An April 2013 private medical record indicated a CT scan of the Veteran's brain was a normal.  Chest X-rays indicated the Veteran had clear lungs with no pleural effusion or pneumothorax seen.  

In May 2013, the Veteran submitted a claim indicating he was suffering from vertigo, reporting that he suffered from dizziness after having a stent placed for heart conditions.

In November 2013, a report from a VAMC provider indicated the Veteran had nonproliferative retinopathy in his right eye and no diabetic retinopathy noted in his left eye.  He was also advised to not scoop snow as it would make it difficult to breathe in light of his COPD.

In November 2013, a VAMC primary care clinic note indicated the Veteran had presented for a productive cough for the prior week and left wrist pain for the past several months.  He was noted to be a remote smoker, but none for the past 25 years and having a diagnosis of COPD.  His report of symptoms was negative for chest pain, palpitations, shortness of breath, headache, and vision loss.

In November 2013, the Veteran, through his representative, submitted a statement indicating that he had served aboard a ship off the waters of Vietnam and been sent to DaNang, Vietnam, to retrieve mail.  The Veteran also submitted a report of the history of the ship to which he was assigned, the U.S.S. Oriskany.  The article reported that ship's missions, including those off the waters of Vietnam.

In December 2013, the Veteran filed a claim seeking service connection for COPD due to claimed exposure to asbestos while in-service.

A February 2014 VA neurological examination regarding TBI indicted the Veteran did have a report in 1967 of a fist blow to the right eye and subsequent noted double vision.  The examiner noted that the Veteran's testing scores and overall pattern were not consistent with neuropsychological impairment due to TBI.  A concurrent VA physical examination regarding TBI indicated the Veteran did not have a TBI or residuals of a TBI.  The Veteran reported having been beaten with a liquor bottle a number of times about the face.  He reported headaches since the injury.  The examiner indicated that the Veteran had other issues in his past which could easily play into ongoing headaches.  The examiner further stated that whether the headaches were true residuals of the closed facial injury could not be stated and would be resorting to mere speculation.  A concurrent VA examination regarding headaches found that the Veteran reported headaches for many years.  He stated he got weekly headaches.  He reported taking over the counter medication for his headaches.  He did not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  

A February 2014 VA examination regarding eye conditions indicated the Veteran had right hypertropia and inferior rectus motility disturbance, diagnosed in 1967, dermatochalasis status post blepharoplasty, diagnosed in 2010, and nuclear sclerotic cataracts both eyes, with an unknown diagnosis.  The Veteran reported that he was hit in the head in 1967 with a club and a bottle in 1967 and suffered injuries to his right eye.  He claimed he lost vision for about 2 months before it came back as double vision for 4 months.  Upon examination, the Veteran was not found to have diplopia.  He did not have a visual field deformity.  He was noted to have cataracts of both eyes, which were age related and not visually significant.  

A March 2014 VA mental disorders examination indicated that despite the head trauma that the Veteran experienced while on active duty, he did not have a TBI caused by that head trauma. 

In June 2014, the Veteran, through his representative, submitted a statement which indicated that while in-service he was hit with a liquor bottle between the eyes.  He stated that his eyes, tear ducts, nose, and eyelids were affected.  He stated his eyes were swollen shut for a long period of time causing blindness in both eyes and diplopia for 3 to 4 months after the swelling went down.  He reported that he was put on light duty for a year until he got his sight back fully and was then returned to full duty.  He also reported that he had to later have his nose reconstructed to be able to breathe properly and have surgery for his sagging eyelids and eyebrows to regain his peripheral vision that he contends he lost due to the injury in-service.  

In June 2014, a DPRIS response indicated that a review of the U.S.S. Oriskany's history indicated the ship had been in the waters of the Gulf of Tonkin during several months in 1969.  The deck logs of the Oriskany were reviewed and indicated that there were reports of aircraft and helicopters being launched and recovered, but no passenger names, destinations, or points of origin were recorded.  The memorandum indicated that no reports of the flights described by the Veteran to recover mail from the base in DaNang were recorded and that the history and deck logs of the ship did not document that the ship docked, transitioned inland waters, or that ships personnel stepped foot in the Republic of Vietnam.  

In September 2014, the Veteran testified at a hearing before a DRO.  The Veteran stated he was aboard the shop the U.S.S. Oriskany, in the personnel office.  He reported the ship as being a "blue water ship."  He stated he was responsible for drafting issued orders and delivering orders.  He reported he went to DaNang and set foot in Vietnam one time.  He stated he was taking a set of orders to a personnel office in DaNang which took approximately 8 hours.  He stated he only travelled twice while aboard the Oriskany, once to DaNang and once to a different ship.  He believed his trips to have occurred in June or July of 1969.  The Veteran indicated that prior to his tenure on the Oriskany he had been involved in an in-service assault.  He stated that he had been hit in the middle of the head and that both of his eyes were swollen shut.  He reported that he had been flown to a different Naval Hospital and that the doctors waited for the swelling to go down.  During that time he reported that he could not see at all.  He testified that when the swelling began to dissipate he had diplopia and was placed on limited duty.  He reported that after the assault he began experiencing discoloration of his eyes, headaches, dizziness, and muscle spasm.  He reported that his headaches after his in-service assault were not the same as headaches he had prior - as the new headaches were frontal lobe in origin.  He reported getting headaches three to four times a month.  He reported taking over the counter medication for his headaches.  In regards to his eye weakness, the Veteran indicated that his muscle spasm causes him to be unable to see out of his left eye until the spasm resolves.  He reported his vertigo occurred two or three times a month.  He reported that his symptoms had persisted since the in-service assault.  In regards to his COPD, the Veteran testified that he was exposed to asbestos while on ship and in buildings which contained asbestos.  

In November 2014, a VA disability benefits questionnaire indicated the Veteran's COPD was less likely than not incurred in or caused by the Veteran's active duty service, to include his claimed exposure to asbestos.  The examiner opined that the Veteran had no evidence of asbestosis or asbestos related lung disease.  The examiner also reported that the important risk factor for COPD is cigarette smoking including the amount and duration of smoking.  

In November 2014, the Veteran, through his representative, submitted medical articles which stated that cataracts can develop due to aging or injury to the eye.  Another article submitted indicated that diplopia and ocular motility complications can occur after cosmetic blepharoplasty.  Additionally, a submitted article related to increased mortality in COPD among construction workers who were exposed to inorganic dust and other articles regarding the etiology of COPD.

In September 2015, a VAMC record showed the Veteran to have presented for follow-up with reports of increased shortness of breath.  He requested a chest X-ray before he left town to travel.  A chest X-ray report indicated the Veteran's chest X-ray was normal.

In November 2016, a VA examination indicated the Veteran had been diagnosed with COPD.  He reported being on inhaler medication.  The examiner found that the 
Veteran had a diagnosis of COPD, not asbestosis.  The examiner noted a 2015 chest X-ray which was normal and did not show any evidence of suspicious asbestos related findings.  The Veteran reportedly disagreed with the prior indications that he began smoking at age 8, but the examiner did note that the Veteran's smoking history was longstanding and well documented.  The examiner stated that testing had shown that evidence of asbestos related lung disease is due to asbestos exposure and that the current medical literature and consultations with pulmonologists, still does not show that asbestos exposure causes COPD.  The examiner found that in the Veteran's case, his extensive smoking history would clearly outweigh any COPD being contributed to by asbestos exposure.  Thus, the examiner found that it was less likely than not that any reported asbestos exposure caused or contributed to the Veteran's diagnosed COPD.  

In a November 2016 addendum opinion, the February 2014 examiner stated that he and the Veteran had spoken at length about the "other issues" the examiner thought could be a factor in his headaches.  The examiner found that the other issues which could be a factor in the Veteran's reported headaches were the Veteran's numerous other medical conditions and injuries.  Thus, the examiner found that attempting to attribute the Veteran's headaches to a single episode of trauma in service many years prior would be resorting to mere speculation.  

Diabetes and IHD

The Veteran has sought service connection for diabetes mellitus, type II (diabetes), and IHD as due to his active duty service, to include his assertion that he was exposed to herbicides.

Addressing first the Veteran's claim of herbicide exposure, the Board finds that the weight of the evidence demonstrates that there was no herbicide exposure during active service.  The Veteran specifically stated that he was exposed to herbicides when he was flown ashore to DaNang, Vietnam while a crewman aboard the U.S.S. Oriskany.  However, a June 2014 DPRIS memorandum indicated that there was no evidence in the deck logs that any such flights occurred or that the Veteran was aboard any flight from the U.S.S. Oriskany to the shores of Vietnam.  The Veteran has not introduced or directed VA to any evidence to the contrary of the 2014 DPRIS report.  Thus, the Board finds that the weight of the evidence is against a finding of herbicide exposure during active service.  Thus, even though the Veteran has been diagnosed with diabetes and IHD, which are specifically listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), a medical nexus may not be presumed as a matter of law because the Veteran does not meet the requirements of 38 C.F.R. § 3.307(a)(6) for herbicide exposure.  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims for diabetes and IHD on a direct basis.  See Combee, 34 F.3d at 1043-1044. 

The Veteran's STRs are negative for treatment or complaints of diabetes or any symptomology or complaint of symptoms regarding his heart.  

In December 2010, a private medical record indicated the Veteran had a cardiac stent implanted.  In April 2011, a VAMC note indicated the Veteran had tested inside the range of diabetic blood work.  

As stated above, direct service connection necessitates a finding that the Veteran's diabetes and IHD are related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding regarding the Veteran's diabetes or his heart disease.  The evidence of record establishes that the Veteran did not have diabetes or a heart condition until over 40 years after his active service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Additionally, there is no evidence of record, including the Veteran's own statements, that he was experiencing any continuity of symptomology regarding his diabetes or IHD since his separation from service.  Furthermore, there is no medical evidence in the record which relates the Veteran's diabetes or heart disease to his service.  None of the Veteran's treatment records regarding his diabetes or IHD indicate that either condition was related to the Veteran's service.  The Veteran did not make such an assertion to his physicians and none of his treating physicians indicated that they associated his diabetes or his IHD with his active service.

The Board has considered the Veteran's lay statements, including his hearing testimony.  Although the Board recognizes that the Veteran is competent to describe observable symptoms of diabetes and his symptomology regarding his heart disease, he is not competent to opine as to the etiology of such disorders, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinion that his diabetes and heart disease was related to his active service, does not constitute competent medical evidence and lacks probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's diabetes mellitus, type II, or IHD are related to service, to include as due to exposure to herbicides.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

In regards to the Veteran's COPD, based on the foregoing, the Board finds that service connection is not warranted.  

As stated, direct service connection necessitates a finding that the Veteran's COPD was related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  The evidence of record established that the Veteran was not diagnosed with COPD until 2011, after reporting shortness of breath.  Specifically, the Veteran did not have issue or complaints regarding his pulmonary function while in-service or within any close timeframe thereafter.  Indeed, the first documented evidence of record of his complaints regarding his COPD was in 2011, over 40 years after his separation from service.  Prior to that diagnosis, the Veteran had denied pulmonary symptomology and shortness of breath.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F. 3d 1330; Shaw, 3 Vet. App. 365.  

Additionally, there is no evidence of record, including the Veteran's own statements, that he was experiencing any continuity of symptomology regarding his pulmonary function since his separation from service.  It is clear from the evidence of record that no demonstrated condition was noted during service or and there was no evidence of post-service continuity of the any symptomatology.  Furthermore, there is no medical evidence in the record which relates the Veteran's COPD to his service.  None of the Veteran's treatment records regarding his COPD indicate that the condition was related to the Veteran's service.  The Veteran did not make such an assertion to his physicians and none of his treating physicians indicated that they associated his COPD with his active service.  As such, the Board finds that direct service-connection for the Veteran's COPD is not supported by the record.

The Veteran has claimed that his COPD was caused by exposure to dust, asbestos, or herbicides.  In regards to the Veteran's claimed exposure to dust and/or asbestos, the Board notes that the VA adjudication manual instructs that exposure to asbestos may be established on a facts-found basis, see M21-1 IV.ii.1.l.3.c; there are no regulatory presumptions relating to such exposure.  The evidence in support of this is simply the Veteran's plain assertion that he was exposed to asbestos.  The Veteran has not described the details and circumstances surround the exposure, to include the date, time, and/or location.  The Veteran's MOS of a personnel clerk has not been found to have at least a minimal probability of exposure.  See M21-1 IV.ii.1.3.  Thus, even though the Veteran is competent to relate his contention that he was exposed to asbestos in-service, the Board finds that this lay evidence is outweighed by the absence of documentation of such exposure in his personnel records and by his working an MOS that VA has not found to have at least a minimal probability of asbestos exposure.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, the Board finds that as there is no additional evidence weighing in favor of exposure to asbestos during service, that exposure to asbestos during service is not established.  Additionally, the VA examination found that the Veteran's COPD was not indicative of asbestosis and that there was no medical establishment of the Veteran having an asbestos related pulmonary condition.  In support of his opinion, the examiner specifically highlighted the Veteran's 2015 chest X-ray which was noted to be normal.  As such, the Board finds that service connection for COPD on the basis of exposure to asbestos is not warranted.  

As addressed above, there is no evidence of record which would support the Veteran's claims of being exposed to herbicides.  Furthermore, COPD is not one of the conditions afforded presumptive service connection for such exposure, should it have been found to exist.  Thus, service connection for COPD on the basis of exposure to herbicides is also not supported by the record.

The Board finds the November 2014 and 2016 VA examiner's medical opinions highly probative to the issue of whether the Veteran's COPD was related to his active duty service, to include the Veteran's contention he was exposed to asbestos.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and examination of the Veteran.  The examiner's review of the Veteran's claims file consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the examiners relied upon in giving their opinions.  It is clear that the examiner took into consideration all relevant factors in giving their opinions.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection on a direct basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion of record show that the Veteran's COPD is not related to his active duty service.

The Board has considered the Veteran's lay statements.  Although the Veteran is competent to describe the observable symptoms of his COPD, he is not competent to opine as to its etiology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  The Board also notes the articles submitted by the Veteran, but also notes that the articles specifically discussed exposure to inorganic dust particles.  As indicated with the Veteran's contentions regarding exposure to asbestos, there is no evidence of record that the Veteran was exposed to such inorganic dust.  Thus, the Board finds that the articles submitted by the Veteran lack probative value.  Furthermore, for claims received by VA after June 9, 1998, such as the Veteran's claim, service connection is expressly precluded for any disability related to chronic tobacco use (including smoking). See 38 U.S.C.A. § 1103; 38 C.F.R. §  3.300.  Thus, the Veteran's contentions in an April 2018 correspondence suggesting that his increase in smoking and smoking addiction, resulting from being hit in the head in service, is related to his COPD can not support a claim for service connection for COPD. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's COPD is related to service, to include as due to exposure to dust, asbestos, or herbicides.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.




Traumatic Brain Injury and Vertigo

The Veteran contends he suffered a TBI as a result of the 1967 in-service assault, and has vertigo, as a result of that claimed TBI or as due to his heart condition.  However, based on the foregoing, the Board finds that there is no disability associated with the Veteran's claim of service connection for either TBI or vertigo.   

The United States Court of Appeals for Veterans Claims ("the Court") consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Here, there is no evidence of record which establishes that the Veteran has a TBI or vertigo.  The multiple VA examinations regarding his contention that he suffered a TBI found that such an injury did not exist.  Additionally, the VAMC records of the Veteran's medical care do not contain a diagnosis of or treatment for a TBI or vertigo.  Though the Veteran did have reports of dizziness, there is no indication that he was ever diagnosed with vertigo at any time.  Furthermore, there is no evidence of record which establishes that the Veteran had been treating for vertigo at any time since his separation from service in 1969.  Thus, there is no evidence of record which establishes that the Veteran has a current diagnosis of or treatment for either TBI or vertigo.

The preponderance of the medical evidence of record, then, establishes that the Veteran does not have a TBI or vertigo.  Specifically, the only medical evidence of record to address the presence of a TBI - the February and March 2014 VA examinations - establish that the Veteran is not suffering from a TBI.  

The Board finds the February and March 2014 VA examiners' medical opinion adequate and highly probative to the issue of whether the Veteran's had a TBI.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file and an interview of the Veteran.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection or establish a diagnosis of a TBI or vertigo.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions and records of evidence shows that the Veteran does not have and has not been diagnosed or treated for either a TBI or vertigo.  In fact, neither of these disabilities has been diagnosed during the appeal period or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the Veteran's lay statements and does not dispute his reports of his symptoms.  Although the Veteran is competent to describe observable symptoms, he is not competent to opine as to the etiology of his symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, though the Veteran may believe that he has a TBI or vertigo, medical professionals have found specifically to the contrary in regards to TBI and no diagnosis of vertigo was contained in the evidence of record.  As such, his lay opinion that he has a TBI or vertigo does not constitute competent medical evidence and lacks probative value. 

The claims for service connection for TBI and vertigo, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Headaches

In regards to the Veteran's claim for service connection for headaches, as indicated above direct service connection necessitates a finding that the Veteran's headaches were related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  The Veteran contends he has suffered from headaches behind his eyes/in his frontal lobe since his in-service assault in 1967.  However, the Veteran's medical records of evidence do not contain complaints of or treatment for headaches within any proximity to his service.  The Veteran's STRs are void of complaint of or treatment for headaches while in-service.  The Veteran's 1969 separation examination and report of medical history did not indicate the Veteran had headaches.  None of the records associated with the Veteran's 1967 in-service injury include complaint of or treatment for headaches.  Significantly, the Veteran specifically denied headaches on numerous occasions, including in July 2003, January 2005, February 2006, February 2007, March 2008, September 2008, and January 2009.  His first report of headaches was found in 2011, over 40 years after his separation from service and his in-service injury.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  It is clear from the evidence of record that no demonstrated condition was noted during service and the record fails to contain any evidence of post-service continuity of symptomatology.  

The Board finds the February 2014 and November 2016 VA examiner's medical opinions highly probative to the issue of whether the Veteran's headaches were related to service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  The examiner's review of the Veteran's claims file consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  As noted above, the fact that the examiner could not attribute a specific cause to the etiology of the Veteran's headaches does not render the medical opinions inadequate or devalue their probative weight.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for his headaches.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has considered the Veteran's lay statements, to include his hearing testimony.  Although the Veteran is competent to describe observable symptoms of having headaches, he is not competent to opine as to the etiology of those headaches, as he have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board does not find that the Veteran's statements, including his hearing testimony, that he was suffering from headaches since the 1967 in-service injury supported by the evidence of record - as stated above.  As such, the Veteran's opinion that headaches originated in active service or was caused by the in-service injury do not constitute competent medical evidence and lack probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's reported headaches were related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facial Discoloration, Vision Problems and Eye Stress

The Veteran contends he has facial discoloration, vision problems, and eye stress as a result of his in-service assault and injury.

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich. 104 F.3d 1328.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  

Here, there is no evidence of record which establishes that the Veteran has facial discoloration and eye stress as a result of his 1967 in-service injury.  A November 2014 VA examination did not find or indicate a diagnosis of either facial discoloration or eye stress.  The Veteran's conditions were right hypertrophia and inferior rectus mobility, baggy skin, post cosmetic surgery, and cataracts.  Additionally, the VAMC records of the Veteran's medical care do not contain a diagnosis of or treatment for discoloration or eye stress.  Furthermore, there is no evidence of record which establishes that the Veteran has had treatment for such conditions.  Thus, there is no evidence of record which establishes that the Veteran has a current diagnosis of or treatment for either discoloration or eye stress. Specifically, November 2016 VA examination indicated that the Veteran's vision problems post-injury in 1967 had resolved.  The examination did not find that the Veteran had diplopia or a visual field defect.  Thus, the only medical evidence of record to address the presence of a facial discoloration and eye stress - the November 2016 VA examination - establish that the Veteran is not suffering from those conditions.  

In regards to the Veteran's diagnosis of cataracts, the Board finds that direct service connection is not warranted for such a condition.  The November 2014 examiner specifically found that the Veteran's cataracts were age-related and were nuclear sclerotic changes at the expected level for the age of the Veteran.  Additionally, the examiner did not find that the Veteran had any decrease in visual acuity or other visual impairment.

The Board finds the November 2016 VA examiner's medical opinion adequate and highly probative.  The examiner posse the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  It is clear that the examiner took into consideration all relevant factors in providing the opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions and records of evidence shows that the Veteran does not have and has not been diagnosed or treated for either facial discoloration or eye stress and has not received any indication that his cataracts are related to his in-service injury.   McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the Veteran's lay statements, including his hearing testimony and submitted articles regarding cataracts.  Though the Board acknowledges the Veteran is competent to describe his observable symptoms, the Board does not find the Veteran credible in his recounting of the in-service assault and the injuries which resulted from that altercation.  The Veteran's STRs and military personnel record clearly documents that the Veteran was involved in a fist-fight in June 1967 which resulted in his having diplopia.  There is no report continued in the Veteran's military record which indicates that he was struck by any object - including a metal bat, a baton, or a liquor bottle.  There is no indication that the Veteran was struck multiple times or beaten about the face or head, as he has previously reported.  X-rays taken of the Veteran after the incident confirm that the Veteran suffered a fracture of his left orbital rim, but do not indicate that any more severe injury occurred.  There are no documents which support the Veteran's contention that his was rendered blind by the incident for any period of time.  Indeed, there is direct evidence to the contrary, as the Veteran's vision was recorded after the incident as being 20/15 in both eyes.  His swelling and bruising was noted to have almost cleared within 12 days of the incident.  Specifically, the Veteran was put on light duty work within a month of his injury and at no time was noted to be blind or hospitalized for 2 months.  The Veteran's transfer orders also support that the Veteran was released for light duty work in July 1967, within a month of his injury.  The July 1967 medical board noted his condition to be fit for duty and he was returned to 4 months limited duty at that time.  

Thus, although the Veteran is competent to describe observable symptoms of pain, the Board does not find his reports of his symptomology credible.  Additionally, the Veteran is not competent to opine as to the etiology of his symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the articles submitted by the Veteran in regards to his claimed eye conditions do not establish that the Veteran is suffering from any of the conditions or, if so, that the conditions are as a result of his in-service injury.  The Board does not dispute that the Veteran had diplopia while in-service as a result of the 1967 injury.  However, all of the evidence of record, including the Veteran's own hearing testimony, supports a finding that such a condition resolved prior to the Veteran separating from service.  Furthermore, though the Veteran's submitted articles do state that cataracts could be caused by trauma, there is no evidence that the Veteran's cataracts were caused by his in-service injury.  Indeed, the direct evidence of record regarding the etiology of the Veteran's cataracts (the November 2016 VA examination) indicates that the Veteran's cataracts are age related.  Thus, the Veteran's lay opinion and submitted evidence regarding discoloration, vison problems, and/or eye stress as a result of his service does not constitute competent medical evidence and lacks probative value. 

The claims for service connection for had discoloration, vison problems, and/or eye stress, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.  Additionally, service connection for cataracts is denied as there is no indication that such a condition is in any way related to the Veteran's active duty service.

In sum, the claims file does not contain competent and credible evidence that the Veteran's reported discoloration, vison problems, and/or eye stress were related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides is denied.

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides is denied.

Entitlement to service connection for COPD, to include as due to exposure to asbestos is denied.

Entitlement to service connection for a TBI, is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for a disability manifested by facial discoloration, vision problems and eye stress is denied.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In November 2016, the Veteran underwent a VA examination regarding his low back.  In that examination, the Veteran reported a back surgery in-between 1977 and 1979 at Clarkson Hospital.  The examiner noted that the records associated with that surgery, if still available, would be beneficial to determining if the Veteran had congenital back disease.  As the records from this procedure are potential relevant to the Veteran's claim for entitlement to service connection for a low back disability, the Board finds that efforts should be made to obtain these records.  Additionally, the Veteran presented with X-rays at the November 2015 examination, but did not leave the X-rays for VA review.  The Board finds that those X-rays and other documentation would be beneficial and should be submitted into the record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical treatment records for the Veteran's low back disability, including a surgery performed between 1977 and 1979 at Clarkson Hospital, and any X-rays or other documentation presented at the November 2016 VA examination.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Thereafter, schedule the Veteran for a VA spine examination with an examiner who has not previously examined the Veteran to address the nature and etiology of his current back disability.  The entire electronic claims file must be made available to the examiner for review, and the report must reflect such a review was accomplished.  Any consultations and/or testing deemed clinically necessary must be performed.  Following a review of the claims file and physical examination of the Veteran the examiner is to address the following:

a)	Explain whether the Veteran has a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  The examiner is asked to note the lay statements and the Veteran's hearing testimony regarding this issue.

b)	If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

c)	If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

d)	If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e)	If either (c) or (d) is answered in the negative the Veteran is presumed to be sound at entry to active service.  Affording him this presumption, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current low back disability had its onset or is otherwise etiologically related to his period of active service, to include any in-service back injury.  

The examiner must provide a complete rationale for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

In formulating the requested opinion, the examiner is asked to address the lay statements and the Veteran's hearing testimony regarding his low back disability.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


